Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 21-40 were previously pending and subject to a non-final office action mailed July 1, 2021.  Claims 21-40 were amended.  Claims 21-40 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on November 1, 2021 concerning the previous rejections of claims 21-40 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 rejection of claims 21-40 has been withdrawn. 
Applicant’s argument with respect to the rejection of claims 26, 32 and 40 under 35 USC 112(b) have been fully considered and persuasive. The 35 USC 112(b) rejection of claims 26, 32 and 40 has been withdrawn. 
Applicant argues that “Tobin fails to mention any use of exchange for a plurality of transportation capacity unit or a freight capacity exchange for a plurality of freight capacity units.” In response, examiner states that the disclosure of the application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “generating a forward commodity contract” it is unclear what does the contract consist of, since the independent claim (claim 21) recites transporting seats. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-24, 26, 28-33, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. .

As to claims 21 and 39 Tobin teaches a method and computer system comprising: 


determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (para 21, system determines flights between an origin and destination airports (i.e. virtual hubs)); 
determining a transportation capacity exchange for a plurality of transportation capacity units based on at least the first virtual hub and the second virtual hub,(para 21)
wherein: the plurality of transportation capacity units correspond to a plurality of seats in a plurality of transportation vehicle from the first virtual hub to the second virtual hub; (para 21, show that the system determines a plurality of seats available on the aircraft (i.e. transportation vehicle))
the transportation capacity exchange corresponds to market depth data, the market depth data comprising data indicating at least a bid price or offer price provided by a second user for a respective transportation capacity unit; (para 21 and 28, show that the market index is based on the number of available seats, offers are placed on the market index and seat availability);

receiving transaction input data from the first user, wherein the transaction input data comprises data indicating an acceptance by the first user of the bid price or offer price provide by the second user (para 27-28).
	Tobin does not teach:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination;
generating one or more routes based on the origin location data and the destination location data;
	However, Ratliff teaches:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; (para 50-52)
generating one or more routes based on the origin location data and the destination location data (para 50-52).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate one or more routes based on the origin and destination in Tobin as taught by Ratliff. Motivation to do so comes from the teachings of Ratliff and the knowledge well known in the art that determining multiple routes would 
Tobin further teaches in para 23, 26, that the system lowers the auction price based on the number of available seats and how long has the price been on.
Tobin and Ratliff do not teach:
transmitting the market depth data for the transportation capacity exchange to the first user based on the one or more routes
However, Yehuda teaches:
transmitting the market depth data for the transportation capacity exchange to the first user based on the one or more routes (para 37, show that the system transmits the counter-offer (i.e. market depth data) from the driver to the user based on the route taken)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to communicate offer information to the user in Tobin in view of Ratliff as taught by Yehuda. Motivation to do so comes from the knowledge well known in the art that doing so would keep the user informed with all the offers available which would make the system user friendly.  
As to claims 23, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claims 21 as discussed above.
Tobin does not teach:
receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes, wherein the one or more conditions comprise cheapest route, 
However, Ratliff teaches: 
receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver; and transmitting the market depth data for the transportation capacity exchange based on the constraint data.(para 36) 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate one or more routes based on the origin and destination in Tobin as taught by Ratliff. Motivation to do so comes from the teachings of Ratliff and the knowledge well known in the art that determining multiple routes would create more opportunities for the customer to purchase a flight at a lower price and would therefore allow the user to save money.
As to claim 24, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claim 21 as discussed above. 
Tobin does not teach:
wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub.
However, Ratliff teaches:
wherein the plurality of virtual hubs comprises third virtual hub along the one or more routes, wherein the third virtual hub is disposed between the first virtual hub and the second virtual hub. (para 50-52, show that the flights has connection flights between origin and destination)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate one or more routes based on the origin and destination in Tobin as taught by Ratliff. Motivation to do so comes from the teachings of Ratliff and the knowledge well known in the art that determining multiple routes would create more opportunities for the customer to purchase a flight at a lower price and would therefore allow the user to save money.
As to claims 26 and 40, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claims 21 and 39 as discussed above. 
Tobin does not teach:
generating a forward commodity contract between the first user and the second user based on the received transaction input data; and scheduling delivery of the respective transportation capacity unit based on the forward commodity contract.

generating a forward commodity contract between the first user and the second user based on the received transaction input data; and scheduling delivery of the respective transportation capacity unit based on the forward commodity contract.(para 163 “Once the re-pricing rules are applied either by dynamic pricing rules engine 406 or fare pricing computer 404, the agent receives the fare from fare pricing computer 404, through point of sale terminal 405, and is able to provide the fare information to the customer. As another option, fare pricing computer 404 may transmit the fare information to printer 408 to generate a ticket including the fare information.”)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to transmit the ticket information in Tobin as taught by Ratliff. Motivation to do so comes from the knowledge well known in the art that delivering/generating the ticket in order to be sent to the user would allow the user to keep record of the ticket/item purchased which would make the system secure, trusted and reduce fraudulent activity.  
As to claim 28, Tobin in view of Ratliff, further in view of Yehuda teaches all the limitations of claims 26 as discussed above. 
Tobin further teaches:
receiving confirmation data from the first user corresponding to completion of the delivery, wherein the confirmation data comprises input data from a mobile device of the first user, QR scan data, or combinations thereof (para 26-27).
As to claim 29, Tobin in view of Ratliff teach all the limitations of claim 26 as discussed above. 
Tobin further teaches:
receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of the one or more transportation vehicles traveling from the first virtual hub to the second virtual hub; and transmitting the market depth data based on the received transportation mode data.
However, Ratliff teaches:
receiving transportation mode data from the first user, wherein the transportation mode data indicates a selection by the first user of the one or more transportation vehicles traveling from the first virtual hub to the second virtual hub; and transmitting the market depth data based on the received transportation mode data(para 168-170)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to allow the user to select different transportation modes in Tobin as taught by Ratliff. Motivation to do so comes from the teachings of Ratliff and the knowledge well known in the art that allowing the user to select a transportation mode would make the system user friendly.
As to claim 30, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claim 21 as discussed above.
Tobin further teaches:

As to claim 31, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claims 21 as discussed above. 
Tobin does not teach:
receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user
However, Ratliff teaches:
receiving financial data from the first user, wherein the financial data corresponds to payment information for the first user (para 30-31)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to allow the user to make payments using the system in Tobin as taught by Ratliff. Motivation to do so comes from the teachings of Ratliff and the knowledge well known in the art that doing so would accurately and securely handle user’s financial data which would make the system more secure.
As to claim 32, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claim 21 as discussed above. 
Tobin does not teach:
generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein the received transaction input data comprises data corresponding to the acceptance of the bid 
However, Ratliff teaches:
generating a forward commodity contract between the first user and the second user based on the received transaction input data, wherein the received transaction input data comprises data corresponding to the acceptance of the bid price provided by the second user for physical delivery of the one or more respective transportation capacity units to the second user. (para 163 “Once the re-pricing rules are applied either by dynamic pricing rules engine 406 or fare pricing computer 404, the agent receives the fare from fare pricing computer 404, through point of sale terminal 405, and is able to provide the fare information to the customer. As another option, fare pricing computer 404 may transmit the fare information to printer 408 to generate a ticket including the fare information.”)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to transmit the ticket information in Tobin as taught by Ratliff. Motivation to do so comes from the knowledge well known in the art that delivering/generating the ticket in order to be sent to the user would allow the user to keep record of the ticket/item purchased which would make the system secure, trusted and reduce fraudulent activity.  
As to claim 33, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claim 21 as discussed above. 
Tobin further teaches:


Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725), further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288), further in view of Burnett (U.S. Patent Applicaion Publication No. 2016/0224935).

As to claim 35 Tobin teaches a method comprising: 
determining a plurality of virtual hubs along the one or more routes, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data (para 21, system determines flights between an origin and destination airports (i.e. virtual hubs)); 
determining a transportation capacity exchange for a plurality of transportation capacity units based on at least the first virtual hub and the second virtual hub,(para 21)
wherein: the plurality of transportation capacity units correspond to a plurality of seats in a plurality of transportation vehicle from the first virtual hub to the second 
the transportation capacity exchange corresponds to market depth data, the market depth data comprising data indicating at least a bid price or offer price provided by a second user for a respective transportation capacity unit; (para 21 and 28, show that the market index is based on the number of available seats, offers are placed on the market index and seat availability);
receiving transaction input data from the first user, wherein the transaction input data comprises data indicating an acceptance by the first user of the bid price or offer price provide by the second user (para 27-28).
Tobin does not teach:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination;
generating one or more routes based on the origin location data and the destination location data;
However, Ratliff teaches:
receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; (para 50-52)
generating one or more routes based on the origin location data and the destination location data (para 50-52).

Tobin further teaches in para 23, 26, that the system lowers the auction price based on the number of available seats and how long has the price been on.
Tobin and Ratliff do not teach:
transmitting the market depth data for the transportation capacity exchange to the first user based on the one or more routes
However, Yehuda teaches:
transmitting the market depth data for the transportation capacity exchange to the first user based on the one or more routes (para 37, show that the system transmits the counter-offer (i.e. market depth data) from the driver to the user based on the route taken)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to communicate offer information to the user in Tobin in view of Ratliff as taught by Yehuda. Motivation to do so comes from the knowledge well known in the art that doing so would keep the user informed with all the offers available which would make the system user friendly.  
Tobin, Ratliff and Yehuda do not teach that the transportation is a freight and also do not teach that the plurality of freight capacities comprise package freight 
However, Burnett teaches that the transportation is a freight an the plurality of freight capacities comprise package freight capacity, tractor trailer freight capacity, cargo freight capacity, container freight capacity, underground transport freight capacity, ship or sea transport freight capacity, drone transport freight capacity, or combinations thereof; (para 49)
	Tobin teaches bidding and offering for a transportation for ride request. 
	The sole difference between Tobin and the claimed invention is that Tobin does not teach bids and offers for freight shipments. 
	Burnett teaches placing bids and offers for shipping freights.
  	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the freight transportation of Burnett for the ride transportation request of Tobin. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As to claim 37, Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett teach all the limitations of claim 35 as discussed above.
Tobin does not teach:

However, Ratliff teaches: 
receiving constraint data from the first user, wherein the constraint data indicates a selection by the first user of one or more conditions for traveling along the plurality of routes, wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, highest safety and security level for route, gender of driver, security of driver, and rating of driver; and transmitting the market depth data for the transportation capacity exchange based on the constraint data.(para 36) 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate one or more routes based on the origin and destination in Tobin as taught by Ratliff. Motivation to do so comes from the teachings of Ratliff and the knowledge well known in the art that determining multiple routes would .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725), further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Chung et al. referred herein as Chung (U.S. Patent Application Publication No. 2019/0146974)

As to claim 22, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claims 21 as discussed above. 
Tobin, Ratliff and Yehuda do not teach:
determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination.
However, Chung teaches:
determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to find locations proximate to the destination of the user in Tobin in view of Ratliff, further in view of Yehuda as taught by Chung. Motivation to do so comes from the knowledge well known in the art and the teaching of Chung that doing so would allow the user to explore different options in order to find the best/cheapest flight. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725), further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Chung et al. referred herein as Chung (U.S. Patent Application Publication No. 2019/0146974), further in view of Burnett (U.S. Patent Application Publication No. 2016/0224935)

As to claim 36, Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett teach all the limitations of claims 21 as discussed above. 
Tobin, Ratliff, Yehuda and Burnett do not teach:
determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination.
However, Chung teaches:
determining the first virtual hub based on additional origin location data from one or more other users, wherein the first virtual hub corresponds to a location proximate to the geographic origin; and determining the second virtual hub based on additional destination location data from the one or more other users, wherein the second virtual hub corresponds to a location proximate to the geographic destination. (para 135 “a user performs a search for one-way or return flights from a named city or airport to a named city or airport, such as by entering into a user interface a start city or airport, a destination city or airport, and dates for the flight legs, or date ranges for the flight legs. When a city is designated, the search may include all the airports associated with that city, or all airports within a predefined (or user defined) distance of the designated city.”)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to find locations proximate to the destination of the user in . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725) , further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Rosenberg et al. referred herein as Rosenberg (U.S. Patent Application Publication No. 2017/0061509), further in view of Burnett (U.S. Patent Application Publication No. 2016/0224935)

As to claims 25, Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett teach all the limitations of claims 21 and 35 as discussed above. 
Tobin, Ratliff, Yehuda and Burnett do not teach:
transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user.
However, Rosenberg teaches:
transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user. (fig. 19, para. 34 and para 32 “ illustrates a user on the home screen navigating to the filter by location screen 700 by selecting the location option 600. The user may choose to 
. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725), further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288), further in view of Burnett (U.S. Patent Application Publication No. 2016/0224935), further in view of Rosenberg et al. referred herein as Rosenberg (U.S. Patent Application Publication No. 2017/0061509)

As to claim 38, Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett teach all the limitations of claims 21 and 35 as discussed above. 
Tobin, Ratliff, Yehuda and Burnett do not teach:
transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user.
However, Rosenberg teaches:
transmitting real-time location data to the first user, wherein the real-time location data corresponds to a geographic location of the second user. (fig. 19, para. 34 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to transmit location data corresponding to the buyer and seller in Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett as taught by Rosenberg. Motivation to do so comes from the knowledge well known in the art and taught by Rosenberg that doing so would help locate buyers with respect to the seller’s location which would allow faster ticket and last minute sale. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725), further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288) in view of Barua et al. referred herein as Barua (U.S. Patent Application Publication No. 2015/0324831)

As to claim 27, Tobin in view of Ratliff, further in view of Yehuda teach all the limitations of claim 26 as discussed above. 
Tobin, Ratliff and Yehuda do not teach:
performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and generating the forward commodity contract between the first user and the 
However, Barua teaches:
performing one or more security checks on the first user and the second user based on fingerprint data, facial scan data, photo data, or combinations thereof; and generating the forward commodity contract between the first user and the second user based on the received transaction input data and the one or more security checks. (para 5)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to perform security check on the user in Tobin in view of Ratliff, further in view of Yehuda as taught by Barua. Motivation to do so comes from the knowledge well known in the art that doing so will allow the system to be more secure and user friendly.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin (U.S. Patent Application Publication No. 2004/0019552) in view of Ratliff et al. referred herein as Ratliff (U.S. Patent Application Publication No. 2003/0191725), further in view of Yehuda et al. referred herein as Yehuda (U.S. Patent Application Publication No. 2016/0307288) , further in view of Burnett (U.S. Patent Application Publication No. 2016/0224935), further in view of Brown (U.S. Patent Application Publication No. 2002/0065766), further in view of Lutnick et al referred herein as Lutnick (U.S. Patent No. 6,850,907).

As to claim 34, Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett teach all the limitations of claim 21 as discussed above. 
Tobin, Ratliff, Yehuda and Burnett do not teach:
wherein the market depth data further comprises: a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price,
However, Brown teaches:
wherein the market depth data further comprises: a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price (para 18)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to rank bids and offers in Tobin in view of Ratliff, further in view of Yehuda, further in view of Burnett as taught by Brown. Motivation to do so comes from the knowledge well known in the art that doing so would make the system organized and user friendly. 
Tobin, Ratliff, Yehuda, Burnett and Brown do not teach:
wherein respective bid prices of the same value are ranked by time in the bid queue; wherein respective offer prices of the same value are ranked by time in the offer queue

wherein respective bid prices of the same value are ranked by time in the bid queue; wherein respective offer prices of the same value are ranked by time in the offer queue (col 7 lines 29-47)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to rank the offers and bids based on time in Tobin in view of Ratliff, further in view of Yehuda, further in view of Brown, further in view of Burnett as taught by Lutnick. Motivation to do so comes from the knowledge well known in the art that doing so would make the system organized and user friendly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.